ALD-075                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 17-3485
                                       ___________

                             In re: CHRISTOPHER RAD,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                    (Related to D.N.J. Crim. No. 3:11-cr-00161-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 14, 2017
              Before: MCKEE, VANASKIE and SCIRICA, Circuit Judges

                              (Opinion filed March 6, 2018)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Christopher Rad is serving a sentence of 71 months in federal prison pursuant to

convictions for, inter alia, violations of the Controlling the Assault of Non-Solicited

Pornography and Marketing Act of 2003. See United States v. Rad, 559 Fed. App’x 148

(3d Cir. 2014). By order entered October 25, 2017, the District Court denied or dismissed

various post-verdict motions filed by Rad, who then appealed the District Court’s


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
October 25, 2017 order to this Court. See CA No. 17-3418. That appeal is currently

pending.

       Rad has now filed a pro se petition for a writ of mandamus, seeking the very relief

he sought in some of the motions that are the subject of his pending appeal. For that

reason alone, the instant mandamus petition is inappropriate and will be denied. See

Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (explaining that a

mandamus petitioner must show, inter alia, that “no other adequate means [exist] to attain

the relief he desires”); Westinghouse Elec. Corp. v. Republic of Philippines, 951 F.2d
1414, 1422 (3d Cir. 1991) (“Another prerequisite for mandamus jurisdiction emanates

from the final judgment rule: mandamus must not be used as a mere substitute for

appeal.”).




                                             2